Citation Nr: 1243975	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-26 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for light headedness.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for psoriasis of the hands, feet and face.

6.  Entitlement to service connection for a lumbosacral spine disability.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for a right knee disability.

9.  Entitlement to service connection for a sinus disorder, claimed as sinusitis.

10.  Entitlement to service connection for chronic hypertension.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for acquired psychiatric disability, to include depression, to include as secondary to service connected disabilities.

13.  Entitlement to an initial compensable evaluation for residual scarring of the neck.

14.  Entitlement to an initial compensable evaluation for residual scarring of the chest.

15.  Entitlement to an initial evaluation in excess of 10 percent for recurrent tinnitus.

16.  Entitlement to an initial evaluation in excess of 10 percent for migraine headaches.


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from January to February 1976, September 1979 to October 1986 and from July 2006 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2007 and May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before the undersigned Acting Veterans Law Judge at a January 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

In a September 2008 substantive appeal, the Veteran's representative requested the assignment of a total disability evaluation.  The issue of entitlement to TDIU has not been adjudicated by the RO in the first instance and is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of service connection for: bilateral pes planus, psoriasis of the hands, feet and face, a lumbosacral disability, bilateral knee disabilities, a sinus disorder, hypertension, depression, and bilateral hearing loss; and increased initial evaluations for migraine headaches and residual scarring on the chest are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.






FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a chronic disability resulting in symptoms of dizziness and/or light headedness at any point during the appeal period.

2.  The Veteran has not been diagnosed with vertigo at any point during the appeal period.

3.  The Veteran's service-connected recurrent tinnitus is assigned a 10 percent evaluation, the maximum rating authorized under Diagnostic Code 6260.

4.  The Veteran's service-connected residual scar of the neck is superficial, stable and non-painful, does not result in any functional limitation, and does not meet any of the characteristics of disfigurement.  


CONCLUSIONS OF LAW

1.  A disability manifested by symptoms of dizziness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  A disability resulting in symptoms of light headedness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Vertigo was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

4.  The criteria for an initial evaluation in excess of 10 percent for recurrent tinnitus have not been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2012); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria for an initial compensable evaluation for residual scarring of the neck have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine; § 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, the Veteran received sufficient notice prior to the initial denials through July 2007 and February 2008 letters, which informed him of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to an increased initial evaluation, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records have been associated with the claims file.  All post-service treatment records and reports that have been identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Additionally, the Veteran testified at a hearing before the Board.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the Veteran's service connection claims that are being denied by this decision, but the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in more detail below, there is nothing in the record, other than the Veteran's own lay statements, that he currently suffers from vertigo or any other chronic disability resulting in dizziness and/or light headedness.  The Veteran's conclusory lay statement alone is insufficient to trigger VA's duty to provide an examination with an opinion.  Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010).  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

The Veteran asserts entitlement to service connection for vertigo and a disability (or disabilities) resulting in symptoms of dizziness and light-headedness.  At his hearing, the Veteran's representative clarified that all three were different ways of phrasing the same claim.  The representative suggested that the Veteran experienced dizziness as a result of his headaches, tinnitus, and sinusitis.  Additionally, from a review of the records, it appears that the dizziness appears in conjunction with the Veteran's service connected migraine headaches.

Regardless, a review of the competent evidence of record does not reveal a diagnosis of vertigo, or any other chronic disability resulting in symptoms of dizziness and/or light-headedness at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

To the extent the Veteran is claiming entitlement to service connection for vertigo, dizziness or light-headedness as a disability separate from others currently on appeal or previously awarded service connection, to prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

The Board concludes that the preponderance of the evidence is against the claim for service connection for vertigo, dizziness and light-headedness.  The Veteran has reported experiencing dizziness at several VA treatment sessions, but it does not appear that a medical professional has actually diagnosed a disability manifested by dizziness, rather dizziness is attributed to the Veteran's service connected headaches.  Moreover, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a clinical disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As such, there is no competent evidence such disabilities have been diagnosed at any point during the appeal period.  The benefit of the doubt rule does not apply, and service connection for vertigo, dizziness and light-headedness is not warranted.  See 38 U.S.C.A. § 5107 (West 2002).

II. Increased Initial Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Tinnitus

The Veteran seeks an evaluation in excess of 10 percent for recurrent tinnitus.  Tinnitus is evaluated under Diagnostic Code 6260, which provides for a single 10 percent evaluation, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

The current version of Diagnostic Code 6260 specifically prohibits a schedular evaluation in excess of a single 10 percent rating for tinnitus, however perceived.  Therefore, as a matter of law, an evaluation in excess of 10 percent for recurrent tinnitus is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  




Residual Scarring on the Neck

The Veteran's residual scarring of the neck is currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  The amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  The Veteran's current claim was received in February 2007, and there has been no request to review the Veteran's service-connected scar under the new criteria.  See 38 C.F.R. § 4.118 (2012).  The Board will therefore apply the rating criteria in effect at the time the Veteran's claim was received in evaluating his disability.

Under Diagnostic Code 7800, ratings for scars that impact the head, face, or neck are based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  

A rating of 10 percent requires one characteristic of disfigurement.  A rating of 30 percent is warranted where there are two or three characteristics of disfigurement, a rating of 50 percent is warranted where there are four characteristics of disfigurement, and a rating of 80 percent is warranted where there are six or more characteristics of disfigurement.  Ratings of 30, 50, and 80 percent are also warranted where there is visible or palpable tissue loss and additional symptomatology.  For example, a 30 percent rating may be assigned when a scar has visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).

Alternatively, 10 percent ratings may be assigned for a scar that is superficial (not associated with underlying soft tissue damage) and unstable (for any reason, there is frequent loss of covering of skin over the scar); or is superficial and painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Code 7803.

Diagnostic Code 7805 indicates that superficial, non-painful scars are to be evaluated based on the limitation of function of the affected part.  Limitation of motion of the neck is reviewed under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  See 38 C.F.R. § 4.71a.  Under the General Rating Formula, a compensable evaluation requires limitation of motion of the cervical spine to no more than no more than 30 degrees of flexion or 335 degrees of total motion.  Id.

After careful review of the record, the Board finds that the competent medical evidence of record does not support a compensable evaluation for the Veteran's residual scar of the neck at any time during the appeal period.  The report of an August 2007 VA examination notes the scar measures 2 cm, and is hyperpigmented and linear.  It is not tender, infected or inflamed.  Both the skin around the scar, and the scar itself, is stable.  Despite the Veteran's complaints (including at his Board hearing) that there is a lump on his neck which interferes with rotation, particularly to the left, the VA examination found no loss of function associated with the scar.  As such, the objective evidence does not show that the Veteran's neck scar provides sufficient limitation of motion to warrant a compensable rating.

VA treatment records have been reviewed, but fail to provide any additional description of the Veteran's neck scar beyond what was shown by the VA examination.

The Board has considered other potentially applicable diagnostic codes, to include Diagnostic Codes 7800 through 7804, pertaining to the skin, and finds that a compensable evaluation for manifestations of the Veteran's scar is not warranted, as the scar does not meet any of the eight specified criteria for disfigurement, is not deep or painful and is not unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7804 (2008); see also August 2007 VA examination report.

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable evaluation for residual scaring of the neck.  38 C.F.R. §§ 4.71a, 4.118.

Additional Considerations

The Board acknowledges the Veteran's contentions that his service-connected tinnitus and residual scarring warrant increased evaluations.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2012).

The discussion above reflects that the symptoms of the Veteran's tinnitus and scarring of the neck are fully contemplated by the applicable schedular rating criteria.  The effects of the Veteran's disabilities, namely ringing or buzzing in the ears and a small non-tender scar, have been fully considered and are contemplated in the rating schedule.  It is also noted that the Veteran's primary complaint about his neck scar is that it impairs the motion of his neck.  However, limitation of motion is specifically contemplated.  As such, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

Service connection for dizziness is denied.

Service connection for light-headedness is denied.

Service connection for vertigo is denied.

An initial evaluation in excess of 10 percent for tinnitus is denied.

An initial compensable evaluation for residual scarring of the neck is denied.


REMAND

The Veteran is seeking service connection for depression; bilateral pes planus; psoriasis of the hands, feet and face; bilateral knee disabilities; a lumbar spine disability; sinusitis; hypertension; and bilateral hearing loss.  He contends that each condition began during a period of active service and has continued since his separation from service.  The Veteran was on either active duty or active duty for training from January to February 1976, September 1979 to October 1986 and from July 2006 to December 2006.  

The Veteran was provided VA examinations in August and September 2011 addressing many of these issues.  However, no etiological opinion was offered with regard to the Veteran's claimed disabilities.  

VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Further, a number of the Veteran's disabilities were denied by the RO on the basis that (a) they were not etiologically related to his first period of service, and (b) preexisted his second period of service and were not aggravated by such service.  The basis for this second determination appears to be a September 2006 pre-deployment examination.  However, the Veteran reentered active service in July 2006, and there is no entrance examination of record in conjunction with this reentry.  

For purposes of service connection pursuant to § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

As there is no entrance examination of record in conjunction with the second period of active service, to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).

Based on the complex history involved in this case, particularly assertions of in-service incurrence and injuries and two separate periods of service nearly 20 years apart, additional examinations are necessary.  See 38 C.F.R. § 3.159.

Service treatment records indicate that the Veteran voiced some complaints of back pain in 1985.  He also had normal hearing in 1979, but had some worsening, at least in his left ear by 1985.  Additionally, it is unclear whether his hearing acuity was permanently aggravated by his active duty between July and December 2006.  

The Veteran also appeared to have several elevated blood pressure readings during his time on active duty between 1979 and 1986, but does not appear to have been diagnosed with hypertension at that time.  It was also noted in an October 2006 treatment record that after being mobilized in July 2006, the Veteran developed hypertension.  As such, it is not clear when exactly the Veteran developed hypertension.

With regard to the Veteran's knees, he complained of a history of knee pain in 1984.  He also complained in September 2006 that his training at Camp Shelby worsened his knee problems.  As such, it is unclear whether the Veteran's currently diagnosed bilateral knee disabilities began during his active duty between 1979-1986, or were aggravated by his active duty between July-December 2006.

With regard to his claim for psoriasis, the Veteran reported on several treatment records in 2006 that his psoriasis began in 1983.  However, earlier service treatment records do not appear to show any skin treatment.  The Veteran testified at a hearing before the Board the Veteran indicated that he first began noticing his skin condition when he was stationed in Korea.  However, he reported being told it was athlete's foot, and being told to change his socks.

With respect to the Veteran's increased initial evaluation claims for migraine headaches and residual scarring on the chest, the Board also finds additional examinations are necessary to allow the Board to appropriately evaluate these disabilities.  See generally Green, 1 Vet. App. at 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  The Veteran's scar on the chest has not yet been evaluated by a VA examiner; there is no medical evidence addressing this disability to allow the Board to evaluate this disability.

While the Veteran was last provided an examination regarding his migraine headaches in March 2010, this examination does not address the severity of such headaches, namely, the frequency of characteristically prostrating attacks.  Such information is necessary to allow the Board to appropriately evaluate the Veteran's disability.
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all treatment records and reports generated by VA facilities since April 2010.

2.  Schedule the Veteran for the appropriate VA examinations to determine the nature and etiology of his claimed bilateral pes planus; psoriasis of the hands, feet and face; a lumbar spine disability; bilateral knee disabilities; sinus disorder; and hypertension.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

After reviewing the record and examining the Veteran, the examiner is to provide a current diagnosis addressing each of the Veteran's claimed conditions associated with bilateral pes planus, psoriasis of the hands, feet and face, a lumbar spine disability, bilateral knee disabilities, a sinus disorder, and hypertension.  

For each diagnosed disability, the examiner is to address the following:

a)  Is it at least as likely as not (probability of at least 50 percent) that the disability is etiologically related (began during, or caused or aggravated by) the Veteran's periods of active service from January 1976 to February 1976 or from January 1979 to October 1986?  The opinion must specifically address in-service treatment, including back pain, a collapsed arch, knee problems, and sinus problems) and the Veteran's assertions of continuity of symptomatology (meaning that the condition began during his time on active duty and he continued to experience it since that time).

b)  If (a) is answered in the negative, address the following:

i.  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the disability preexisted the Veteran's period of active duty from July 2006 to December 2006?  Identify any evidence used to reach this conclusion.

ii.  If (i) is answered in the affirmative, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the disability did not increase in severity during the Veteran's period of service from July 2006 to December 2006, or that any increase in disability was due to the natural progression of the disability?  Identify any evidence used to reach this conclusion.

c)  If either (i) or (ii) contained in part (b) above is answered in the negative, the examiner is instructed to presume the Veteran sound upon service entrance in July 2006.  Based on this presumption, is it at least as likely as not (probability of at least 50 percent) that the disability is etiologically related (incurred in, caused or aggravated by) the Veteran's period of active service from July 2006 to December 2006?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Schedule the Veteran for the a VA psychiatric examination to determine the nature and etiology of his claimed acquired psychiatric disability, to include depression.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

After reviewing the record and examining the Veteran, the examiner should diagnose any current acquired psychiatric disability, to include depression.  If a current psychiatric disability is diagnosed, the examiner should address the following:

a)  Is it at least as likely as not (probability of at least 50 percent) that an acquired psychiatric disability, however diagnosed, is etiologically related (began during, or caused or aggravated by) to the Veteran's periods of active service from January 1976 to February 1976, January 1979 to October 1986 or July 2006 to December 2006?  The opinion must specifically address in-service treatment and assertions of continuity of symptomatology.

b) If (a) is answered in the negative, address the following:

i.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current acquired psychiatric disability is proximately due to (caused by) a service-connected disability or disabilities?

ii.  If the answer to (i) is no, is it at least as likely as not (probability of at least 50 percent) that the Veteran's current depression has been aggravated by a service-connected disability.  Aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.  

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Schedule the Veteran for an examination to determine the degree of impairment due to residual scarring on the chest.  Following physical examination of the Veteran, the examiner is requested to report:

a)  The dimensions of the scars related to the Veteran's scar on the chest, including length and width;

b)  Whether the scar is elevated or depressed on palpation;

c)  Whether there is adherence to underlying tissue;

d)  Whether the skin is hypo- or hyper-pigmented and, if so, the dimensions of such pigmentation;

e)  Whether the skin texture is abnormal and, if so, the dimensions of such abnormality;

f)  Whether there is underlying soft tissue missing and, if so, the dimensions of missing tissue;

g)  Whether the skin is indurated and inflexible and, if so, the dimensions of such symptoms; and

h)  Whether the scar is painful on examination.

5.  Return the Veteran's claims file to the examiner who conducted the August 2007 VA audiological examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's bilateral hearing loss either began during or was otherwise caused or aggravated by his active military service (January 1976 to February 1976, January 1979 to October 1986 and July 2006 to December 2006).  All opinions and conclusions expressed should be supported by a complete rationale.

In rendering the opinion, the examiner should address the Veteran's contentions that he had significant military noise exposure during his last three years on active duty while serving as a sniper.

6.  Schedule the Veteran for a VA neurological examination to determine the degree of impairment due to migraine headaches.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner should provide an objective opinion as to whether the Veteran's migraine headaches are prostrating in nature and, if so, whether the prostrating attacks have occurred on average once in two months over the last several months, occurred an average of once a month over the last several months, or occur very frequently with completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The examiner is requested to provide a complete rationale for any determination expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If a determination cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an determination to be made.

7.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


